Name: Commission Directive 2000/21/EC of 25 April 2000 concerning the list of Community legislation referred to in the fifth indent of Article 13(1) of Council Directive 67/548/EEC (Text with EEA relevance)
 Type: Directive
 Subject Matter: marketing;  European Union law;  information and information processing;  deterioration of the environment
 Date Published: 2000-04-28

 Avis juridique important|32000L0021Commission Directive 2000/21/EC of 25 April 2000 concerning the list of Community legislation referred to in the fifth indent of Article 13(1) of Council Directive 67/548/EEC (Text with EEA relevance) Official Journal L 103 , 28/04/2000 P. 0070 - 0071Commission Directive 2000/21/ECof 25 April 2000concerning the list of Community legislation referred to in the fifth indent of Article 13(1) of Council Directive 67/548/EEC(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 67/548/EEC of 27 June 1967 on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances(1), as last amended by European Parliament and Council Directive 1999/33/EC(2), and in particular Article 13(1) thereof,Whereas:(1) Article 13(1) of Directive 67/548/EEC exempts certain substances from the provisions of Articles 7, 8, 14 and 15 of the said Directive, which refer to notification. More specifically, the fifth indent of Article 13(1) exempts substances which are for exclusive use in other product sectors for which Community notification or approval procedures exist and for which the requirements for data submission are equivalent to those laid down in Directive 67/548/EEC. Therefore, the Commission is required to establish a list of those pieces of Community legislation which contain such notification or approval procedures. The list will be re-examined periodically and, as necessary, revised.(2) Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market(3), as last amended by Commission Directive 1999/80/EC(4), provides for the inclusion of active substances into its Annex I as a prerequisite for authorisation of the said products prior to placing them on the market. Commission Directive 93/90/EEC of 29 October 1993 concerning the list of substances referred to in Article 13(1) fifth indent of Council Directive 67/548/EEC(5) only covers active substances for inclusion in Annex I of Directive 91/414/EEC, which concerns the placing on the market. Active substances to be authorised for other purposes, including research and development according to Article 22 of Directive 91/414/EEC, should also be covered in order to confine the authorisation procedures for such substances solely to the scope of Directive 91/414/EEC.(3) Substances exclusively used as active substances of biocidal products, according to Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market(6), fall under the fifth indent of Article 13(1) of Directive 67/548/EEC and should therefore be exempted, including for the purpose of research and development, in order to confine the authorisation procedures for such substances solely to the scope of Directive 98/8/EC.(4) Directive 93/90/EEC should be repealed.(5) The provisions of this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directives for the Elimination of Technical Barriers to Trade in Dangerous Substances and Preparations,HAS ADOPTED THIS DIRECTIVE:Article 1The list of Community legislation concerning product sectors for which Community notification or approval procedures exist, and for which the requirements for data submission for the categories of substances identified in the list are equivalent to those laid down in Directive 67/548/EEC, is contained in the Annex to this Directive.Article 2Directive 93/90/EEC is hereby repealed.Article 31. Member States shall adopt and publish the provisions necessary to comply with this Directive by 1 April 2001 and shall immediately inform the Commission thereof.2. When Member States adopt these provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.Article 4This Directive is addressed to the Member States.Done at Brussels, 25 April 2000.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ 196, 16.8.1967, p. 1.(2) OJ L 199, 30.7.1999, p. 57.(3) OJ L 230, 19.8.1991, p. 1.(4) OJ L 210, 10.8.1999, p. 13.(5) OJ L 277, 10.11.1993, p. 33.(6) OJ L 123, 24.4.1998, p. 1.ANNEXCommunity legislation concerning product sectors for which Community notification or approval procedures exist and for which the requirements for data submission for the categories of substances identified are equivalent to those laid down in Articles 7, 8, 14 and 15 of Directive 67/548/EEC1. Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market.2. Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market.For substances for exclusive use as active substances of plant protection products and/or biocidal products.